Citation Nr: 9926638	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the claim for service connection for post 
traumatic stress disorder (PTSD) is well grounded.  

2.  Whether the claim for entitlement to service connection 
for hearing loss is well grounded.  

3.  Whether the claim for entitlement to service connection 
for tinnitus is well grounded.  

4.  Whether the claim for entitlement to service connection 
for an essential tremor is well grounded. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  

The veteran's original claims seeking entitlement to service 
connection for tinnitus, hearing loss, and an essential 
tremor were denied as not well grounded by the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), in a December 1996 rating decision.  
The case was timely appealed to the Board of Veterans' 
Appeals (Board), which upheld the denial in a decision dated 
in April 1998 which also held that those claims were not well 
grounded. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1998 from the RO, which 
denied the claim for service connection for PTSD as not well 
grounded, and from a decision of November 1998 which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for hearing 
loss, tinnitus, and an essential tremor.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD is not supported by a clear medical diagnosis of 
PTSD.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from an acquired psychiatric disorder, 
which began during active duty or is otherwise casually or 
etiologically related to service.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for PTSD.  

4.  Service connection for hearing loss, tinnitus and 
essential tremor was previously denied by the Board in a 
decision dated in April 1998.

5.  Evidence, including that associated with the claims file 
since the April 1998 Board decision, is sufficient to present 
plausible claims for service connection for hearing loss, 
tinnitus, and an essential tremor.  


CONCLUSIONS OF LAW

1.  The claim for PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991). 

2.  The April 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.1100(a) 
(1998). 

3.  The claims of service connection for hearing loss, 
tinnitus, and an essential tremor, are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for PTSD

I. Factual Background

Because some of the service medical records are charred along 
the edges, it is possible that some of the veteran's service 
medical records may have been destroyed by a fire that 
occurred at the National Personnel Records Center in 1973.  
Available service medical records contain no evidence of 
treatment or complaints of psychiatric problems.  His 
entrance examination of January 1951 and his separation 
examination of January 1953 were negative for psychological 
complaints or findings.  

The veteran served in Korea during the Korean Conflict and 
his military occupational specialty was as a cannoneer.  The 
RO has acknowledged that the veteran served under combat 
conditions in its January 1998 rating decision.

Private clinical records from 1984 to 1995 from John Stotts, 
M.D., reflect that the earliest evidence showing psychiatric 
problems is a private treatment note from December 1984, 
showing complaints of his "nerves bad."  A January 1985 
progress note indicates that the veteran was worried about 
his head tremor and severe nervousness.  At this time, Xanax 
was prescribed as treatment.  In March 1985 stress 
polycythemia and a benign essential tremor were noted.  A 
July 1985 treatment note shows an assessment of benign 
essential tremor and polycythemia stress.  In December 1987 
indicate that the veteran's nerves were bad as he was going 
through a divorce.  In June 1995 the diagnoses included a 
history of polycythemia stress.  

A November 13, 1987 statement from Coburn Howell, Jr., M.D. 
reflects that the veteran had had a side-to-side head tremor 
for anywhere from two to four years.  On examination he had a 
side-to-side head tremor.  The impression was that the tremor 
was most likely psychological in nature but Parkinsonism was 
to be ruled out.  Further tests were recommended.  

In a November 18, 1987 statement Coburn Howell, Jr., M.D. 
reported that after conducting additional tests it was his 
opinion that the head tremor was not Parkinsonism but a 
psychological tremor, probably also a tremor of intention.  
The veteran had been under a tremendous amount of stress in 
the past few months and it continued to bother him 
significantly.  It was noted that the veteran might possibly 
benefit from some tranquilizers in the future if he continued 
to have much stress, or at least continued not to tolerate 
his stress very well in the future.  

VA treatment notes from 1994 through 1997 reveal treatment 
for psychological problems.  In August 1994 he was diagnosed 
with dysthymic disorder.  A January 1995 update noted 
complaints of depression, on and off, and noted that he was 
worried about his brother who was dying of cancer and worried 
that he might have cancer too.  The diagnosis was a dysthymic 
disorder.  A June 1995 treatment plan indicated that he did 
not have a deep depression, and was again assessed with 
dysthymic disorder.  In November 1996 symptoms, such as 
depression on and off, and complaints that he could not sleep 
well because of nightmares, were addressed in a treatment 
plan, which included medication and supportive therapy.  In 
May 1997 he was assessed with dysthymic disorder and anxiety 
disorder.  In July 1997 he was seen at the mental hygiene 
clinic in a somewhat upset state, due to being notified that 
his service records could not be located.  He was assessed 
with generalized anxiety disorder and dysthymic disorder.  

The report from an October 1997 VA examination including a 
claims file review, revealed complaints of flashbacks, said 
to have been relieved by medication.  The only problem he 
complained of was that he was shaky and claimed to have been 
so, ever since an artillery cannon had blown up during 
service.  His weight was stable and his sleep was good.  He 
reported some depression related to some ear problems he was 
having.  He denied suicidal ideation.  Generally, the 
examiner could not elicit significant PTSD symptomatology.  
He did report occasional dreams about car wrecks or fights, 
but denied having any that were war-related.  He denied 
having intrusive thoughts about the war lately.  He did 
report some sensitivity to noises and described being on 
edge.  He did describe that there were times that he is 
uncomfortable in crowds.  He indicated he could go to stores 
and restaurants without difficulty and could watch war 
movies.  On mental status examination, he was noted to be 
somewhat tremulous and anxious.  His mood was generally 
euthymic and affect was appropriate to content.  His thought 
processes and associations were logical and tight and no 
loosening of associations was noted, nor was there any 
confusion.  No gross impairment to memory was observed.  He 
was oriented times three and there were no complaints of 
hallucinations.  He was competent and not in need of 
psychiatric hospitalization.  The diagnosis was anxiety 
disorder, not otherwise specified.  

The veteran has submitted copies of photographs of service 
comrades in his artillery unit.  

An April 1997 lay statement from William B. Caruthers 
reflects that he had known the veteran for the last 25 years 
and that in the last 15 years the veteran had had a 
continuous shaking of his head.  This had been noticed in 
1983 or 1984 and become increasingly worse.  Also in April 
1997 James Miller stated that sometime in the 1980s it had 
been noticed that the veteran's head would shake most of the 
time.  

In May 1987 L. W. Gibson stated that he had known the veteran 
since the 1960s.  When he had first noticed the veteran's 
shaking, the veteran had stated that when he was in Korea a 
big gun had blown up, killing five of his comrades.  

In September 1998 Paul Snider stated that he had served with 
the veteran in Korea in 1951 and 1952 and he had been to the 
right of the artillery piece that had blown up wounding a 
number of men and causing some to bleed from the eyes and 
ears and the veteran had been one of the more seriously 
effected individuals.  

Nolon Wheeler stated that he recalled the number one gun in 
"A" Battery exploding and injuring the gun crew.  Another 
individual's statement, signed only with the first name of 
John, also stated that he recalled this incident.  Kenneth 
Gray stated he was a member of "A" Battery when the number 
one Howitzer had a hang-fire and exploded, injuring the 
entire crew to varying degrees.  He had seen blood coming 
from the ears, eyes, nose, and mouth of the veteran as a 
result of this explosion.  The veteran and some others had 
been sent to an aid station but returned to duty the next 
day, while others had been sent to Japan.  The veteran had 
never been the same able soldier since then.  

II. Analysis

A fire on July 12, 1973, at the National Personnel Records 
Center in St. Louis, Missouri, destroyed many service 
medical records.  See Jolly v. Derwinski, 1 Vet. App. 37, 38 
(1991).  In Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991) 
it was held the Court noted that where service medical 
records were unavailable, a combat veteran's statement [of 
disability in service] is sufficient evidence under 38 
U.S.C.A. § 345(b) [now 38 U.S.C.A. § 1154(b) (West 1991)] of 
an event asserted to have occurred in service with respect 
to which there would normally be a service record. 

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If not, the appeal fails as to that claim, and 
the Board is under no duty to assist in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1998).  There are some disabilities, 
including psychoses, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  These changes 
reflect the decision of the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).
The Court in Cohen discussed the three elements needed to 
establish service connection for PTSD:  1. A current, clear 
medical diagnosis of PTSD, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; 2. credible supporting evidence that the 
claimed in-service stressor occurred and 3. medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The amended 38 C.F.R. § 3.304(f) states that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.  

In the present case, a review of the record does not show a 
medical diagnosis of PTSD.  Rather, trained medical personnel 
have entered diagnoses that have included dysthymic disorder 
and generalized anxiety disorder.  Most significantly, the 
report from the October 1997 VA examination determined that 
significant PTSD symptomatology could not be elicited and 
diagnosed anxiety disorder, not otherwise specified.  

Thus the Board finds that the veteran's claim lacks the first 
element mandatory for entitlement to service connection under 
Cohen, supra, that of a current, clear medical diagnosis of 
PTSD.  Therefore, even though the veteran is acknowledged to 
have service under combat conditions, which would meet the 
requirements for a stressor under  38 C.F.R. § 3.304(f), the 
veteran's claim of entitlement to service connection for PTSD 
must be denied as not well-grounded.  See also Caluza v. 
Brown 7 Vet.App. 498 (1995).  There is also no evidence of a 
psychiatric disorder inservice, and no evidence of a 
psychosis having manifest itself to a compensable degree 
within one year of discharge.  Thus the veteran is not shown 
to be entitled to service connection for an acquired 
psychiatric disorder other than PTSD.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for PTSD, as 
imposed by 38 U.S.C.A. § 5107(a).  The claim, therefore, must 
be denied.  And since the veteran has failed to present a 
well grounded claim for service connection for the claimed 
disorder, VA has no duty to assist him in the development of 
facts pertaining to the claim. 

Hearing Loss, Tinnitus and Essential Tremor, New and Material 
Evidence

I. Factual Background

As noted above, the veteran's service under combat conditions 
is conceded and his military occupational specialty was as a 
cannoneer. 

Service medical records include the report of the veteran's 
January 1951 induction examination, which revealed that his 
hearing was evaluated at 15/15 for whispered voice in both 
ears.  The service medical records also indicated that the 
veteran was neurologically evaluated as normal at the time of 
both the January 1951 induction examination and the January 
1953 separation examination.  The report of the veteran's 
January 1953 separation examination showed that his ears were 
clinically evaluated as normal, and his hearing was evaluated 
as 15/15 for whispered voice in both ears. 






Private clinical records from 1984 to 1995 from John Stotts, 
M.D., reflect that a January 1985 progress note indicated 
that the veteran was worried about his head tremor and severe 
nervousness.  At this time, Xanax was prescribed as 
treatment.  In March 1985 stress polycythemia and a benign 
essential tremor were noted.  A July 1985 treatment note 
shows an assessment of benign essential tremor and 
polycythemia stress.  In February 1987 he had a keratosis on 
each ear.  In November 1987 he wanted to see a neurologist 
with regard to his tremor.  In September 1984 acute 
labyrinthitis was diagnosed.  In October 1990 he complained 
of dizziness.  In January 1993 there was a diagnosis of 
external otitis of the left ear.  In June 1995 it was 
reported that he had had acute labyrinthitis, off and on, for 
years.  He took medication, with good results, for a benign 
essential tremor.  The diagnoses included acute labyrinthitis 
and a benign essential tremor.  

A November 13, 1987 statement from Coburn Howell, Jr., M.D. 
reflects that the veteran had had a side-to-side head tremor 
for anywhere from two to four years.  On examination he had a 
side-to-side head tremor.  The impression was that the tremor 
was most likely psychological in nature but Parkinsonism was 
to be ruled out.  Further tests were recommended.  

In a November 18, 1987 statement Coburn Howell, Jr., M.D. 
reported that after conducting additional tests it was his 
opinion that the head tremor was not Parkinsonism but a 
psychological tremor, probably also a tremor of intention.  
The veteran had been under a tremendous amount of stress in 
the past few months and it continued to bother him 
significantly.  It was noted that the veteran might possibly 
benefit from some tranquilizers in the future if he continued 
to have much stress, or at least continued not to tolerate 
his stress very well in the future.  

A November 1996 VA neurological examination included the 
veteran's history that he developed a tremor during service, 
shortly after he sustained a concussion when a shell exploded 
near him.  He indicated that this tremor had gotten more 
severe since that time, becoming worse with stress.  He also 
told the examiner that his daily activities take longer than 
usual, but that he is able to perform them, and he rarely 
attempts to do any hand writing beyond signing his signature 
in public.  Physical examination revealed a postural tremor 
of the head and left upper extremity, along with an 
associated voice tremor.  In addition, the examiner noted a 
postural tremor in the right upper extremity.  There was no 
resting tremor present, and there was no postural 
instability.  Sensory examination revealed that pain touch 
and proprioception were intact.  The impression was an 
essential tremor, non- familial, which by history began when 
21 years of age, shortly after suffering a concussion.  

A November 1996 VA audiological examination showed that in 
the right ear, puretone decibel thresholds were 20, 20, 60, 
and 60 decibels (dB) at frequencies of 1000, 2000, 3000, and 
4000 Hertz (Hz) respectively, for an average puretone decibel 
loss of 40 dB.  In the left ear, puretone thresholds were 
recorded as 20, 15, 60, and 70 dB at frequencies of 1000, 
2000, 3000, and 4000 Hz respectively, for an average puretone 
decibel loss of 41.25 dB.  Speech recognition scores were 
recorded as 90 percent in the right ear and 84 percent in the 
left ear.  Auditory acuity was within normal limits through 
2000 Hz with a moderately severe sensorineural hearing loss 
in the higher frequencies.  With regard to tinnitus, the 
veteran reported a constant ringing tinnitus in both ears.  
The veteran indicated that this tinnitus had persisted since 
November or December 1951, and was caused by an artillery 
blast.  He judged the tinnitus to be medium in annoyance.

At a hearing held before at the RO in July 1997 the veteran 
testified that he was one of fifteen members of a gun crew 
when he served in Korea.  He testified that an artillery gun 
exploded while he was participating in active combat with the 
Chinese near Kumhwa, in approximately November or December of 
1951.  After the explosion he had bled from the nose, ears, 
and eyes, and he had a dent in his steel helmet.  After 
receiving treatment at the medical dispensary, he was 
returned to his artillery unit.  He testified that he has 
experienced ringing in both ears ever since the gun blew up, 
and that they told him it would be with him until he died.  
The veteran also stated that his hearing has been dropping 
for a good while.  He also indicated that he has experienced 
a tremor of his head since the time of a 1951 injury, which 
occurred while he was in combat in Korea.  He claimed that he 
first noticed a shaking of his head after that injury.  The 
veteran testified that during service, he had a feeling that 
something was wrong inside his head because when he turned to 
the right, his head would quiver.

VA treatment notes previously before the Board included 
treatment notes from May 1997, which assessed the head 
shaking tremors as Parkinson's.  He continued to present with 
tremors in July 1997.  In August 1997 he was seen for 
essential tremor which was unchanged, with a history of 
having tried many medicines without benefit.  

Several lay statements from the veteran's employer and his 
co-workers, who asserted that they observed the veteran to 
have a head tremor as early as the 1960's.

Because the prior denial by the Board in April 1998 was 
whether the claims were well grounded, and it was determined 
that they were not, the threshold matter is whether the 
claims are now well grounded.  In reaching this 
determination, all of the evidence on file will be 
considered.  

Evidence received since the Board's April 1998 decision 
includes two lay statements from service comrades.  In one it 
was stated that the gun crew was injured and the other states 
specifically that the veteran was injured when a howitzer 
exploded. 

Upon review of the evidence, the Board finds the claims for 
service connection for hearing loss, tinnitus, and an 
essential tremor are now plausible.  

Specifically, the October 1998 lay statements, accepted as 
true for the purposes of determining the well groundedness of 
the claims, indicate that the veteran received an injury to 
the head resulting in bleeding from the ears and eyes 
following a howitzer explosion under combat conditions, which 
may fall within the provisions of 38 C.F.R. § 3.304 (d) 
(1998).  These provisions provide that satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  The 
veteran has claimed that he presently suffers residuals of 
the head injury, manifested as hearing loss, tinnitus and 
tremors.  The October 1996 VA neurological examination 
suggested that the essential tremor could be traced, by 
history only, to the veteran having suffered a concussion at 
age 21.  To the extent that the lay statements of October 
1998, may suggest that the veteran was subjected to a head 
injury and acoustic trauma due to an explosion while serving 
in combat conditions, they corroborate the veteran's own 
testimony regarding the accident and establish that these 
claims are plausible.  

Accordingly, the veteran's claims for service connection for 
hearing loss disability, tinnitus, and an essential tremor 
are well grounded and, thus, the duty to assist attaches.  
Consequently, these claims will be further addressed in the 
REMAND section of this decision.  


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.  

The claims of entitlement to service connection for hearing 
loss, tinnitus, and an essential tremor are well grounded, 
and to this extent the appeal is granted.

REMAND

In view of the above determination that the veteran's claims 
seeking entitlement to service connection for hearing loss, 
tinnitus, and an essential tremor are well grounded the RO 
consistent, with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the medical evidence and 
conduct a de novo review of these well grounded claims.  The 
Board emphasizes at this point that while the credibility of 
the newly submitted evidence is presumed when determining 
well groundedness, the Court has made it clear that once the 
claim is well grounded there is no longer any presumption of 
credibility.  It remains within the adjudicative function of 
the RO to determine "as a question of fact, both the weight 
and credibility of the new evidence in the context of all the 
evidence, new and old."  Justus, supra.  

The veteran contends that he is entitled to service 
connection for hearing loss, tinnitus and essential tremor, 
all alleged to have been residual disability from a 
concussive head injury received when a howitzer he was 
assigned to exploded during combat.  In view of the 
foregoing, the Board finds that further development is 
warranted in light of the continued questions as to the 
nature of his claimed disabilities.  A medical opinion is 
needed to determine whether the hardships encountered by the 
veteran while serving in artillery during in combat resulted 
in any current disability manifested as hearing loss, 
tinnitus or essential tremors.  

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
ear and tremor disorders, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should afforded VA 
audiological and neurological evaluations 
for the purpose of determining the nature 
and severity of his claimed hearing loss, 
tinnitus and tremor disorders.  All 
indicated tests and studies should be 
undertaken.  The entire claims file to 
include records obtained pursuant to the 
above, should be directed to the 
examiners for medical opinions regarding 
the relationship between the veteran's 
inservice combat trauma, to include being 
exposed to the sound of artillery, and a 
concussion injury due to a howitzer 
explosion.  After review of the record 
and examination of the veteran, the 
examiners are requested to express an 
opinion as to the following questions:

(a) Does the veteran have any current 
hearing loss disability, tinnitus (to 
include labyrinthitis) or tremor 
disorder? 

(b) If so, is any current hearing loss 
disability, tinnitus (to include 
labyrinthitis) or tremor disorder the 
result of a disorder not classified as a 
congenital defect? 

(c) If any hearing loss disability, 
tinnitus (to include labyrinthitis) or a 
tremor disorder found is not classified 
as a congenital defect, does the record 
reflect that any current hearing loss, 
tinnitus (to include labyrinthitis) or an 
essential tremor disability as likely as 
not first became manifest as a result of 
the trauma encountered by the veteran 
while under the hardships of combat, 
while serving in artillery?  

In responding to this question, the 
examiners should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.  
The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for hearing loss, 
tinnitus and essential tremors.  In 
adjudicating the claims the RO should 
take into consideration all legal 
provisions pertaining to presumptions 
afforded to combat veterans under 
38 U.S.C.A. § 1154(b) (1998) and 38 
C.F.R. § 3.304(d) (1998), and should 
consider carefully and with heightened 
mindfulness the rule allowing combat 
veterans to prevail on the merits where a 
claim of injury or disease incurred in 
combat service is found to be well 
grounded.  See Arms v. West 12 Vet. 
App. 188 (1999).  If either determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

When the above development has been completed, the veteran 
and his representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if otherwise in order.  The purpose of this REMAND 
is to further development the record and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals







